POPE, Justice.
Carlton Johnson applied for a retail beer license, and the County Judge, acting administratively under the provisions of Article 667-6, Vernon’s Ann. Penal Code, denied the license. On appeal, the District Court reversed the order of the County Judge. The controlling issue before this Court, as it was before the District Court, is whether the order of the County Judge and his findings are supported by substantial evidence. Jones v. Marsh, 148 Tex. 362, 224 S.W.2d 198, 201. Appellee, Johnson, has filed no brief.
The County Judge acted upon substantial evidence. He found that the sale of beer at the place designated would be detrimental to the welfare, health, peace, morals and safety of the community; and also that the premises had improper séwage facilities, which would jeopardize, the health of the people in the community’. Those findings were supported by proof that the premises where beer would be sold had open pit toilets, with no running water. Pictures and other evidence showed them to be un-screened and unsanitary. There was expert testimony: that such public toilets would endanger the health of neighbors and could contaminate the. water supply of a family in the area. Since the County Judge acted upon substantial evidence, his order denying the license should have been affirmed.
The judgment of the District Court is reversed and that of the County Judge is affirmed. •